

EXHIBIT 10.4
image12.jpg [image12.jpg]




March 30, 2020


Via Email (jmlnlnberg@helenoftroy.com)
Julien Mininberg
1 Helen of Troy Plaza
El Paso,Texas 79912


RE: November 7, 2018 Amended and Restated Employment Agreement


Julien:


We write to request a limited waiver to the rights provided to you in Section
4(a) of your November 7, 2018 Amended and Restated Employment Agreement with
Helen of Troy Nevada Corporation (the "Agreement"). Pursuant to Section 4(a) of
the Agreement , "the Company shalt pay to [you] an annual base salary of no less
than $1,000,000 per year (the "Base Salary")." Given the unprecedented impact of
the Covid-19 pandemic, the Company is requesting that you accept a
thirty-percent reduction to your current Base Salary of $1,000,000 beginning
April 1, 2020 and continuing until further notice by the Company, but in no case
shall such reduction continue past February 28, 2021. For the duration of the
thirty-percent reduction in your Base Salary, with the exception of Section 4(a)
of the Agreement and references to "unpaid Base Salary" in Section 6 of the
Agreement, all references to Base Salary in the Agreement shall refer to the
full Base Salary in effect immediately prior to April 1, 2020. Notwithstandlng
anything to the contrary in the Agreement, for the fiscal year ending February
28, 2021 ("FY21") calculations and determination of the Fiscal APB (as defined
in the Agreement) for FY21, each reference to Base Salary in Section 4(b) of the
Agreement shall refer to the actual base salary earned by you during FY21.
Except as set forth above, all of the other terms, provisions and conditions of
the Agreement will remain and continue in effect.


If this temporary reduction is acceptable to you, please sign in the space
provided below and return to me. This letter may be signed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Please note, by signing this letter, you are waiving
any rights to a claim that the Company materially breached the Agreement due to
this reduction and any rights to terminate the Agreement on the basis of this
reduction.





















--------------------------------------------------------------------------------







Sincerely,




/s/ Tessa Judge
Tessa Judge
SVP – General Counsel




/s/ Julien R Mininberg_
Julien R. Mininberg




HelenofTroy.com









